 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 511 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Carson of Oklahoma (for himself, Mr. Cole, and Mr. Sullivan) submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to Inez Sitter. 
 
Whereas the United States, and subsequently the Choctaw Nation of Oklahoma, have operated the Jones Academy for more than 100 years in Hartshorne, Oklahoma, a facility that has provided residential services to predominately at-risk children from more than 20 Indian tribes throughout the United States who were in attendance in local, public school academic classes since 1952; 
Whereas for approximately half that time, Mrs. Inez Sitter has been a vital part of that school and its efforts to educate American Indian children; 
Whereas Mrs. Sitter came to the school in an administrative post in March 1944 and progressed through various capacities to become the Administrative Assistant at the school; 
Whereas Mrs. Sitter was a member of the Bureau of Indian Affairs and formally retired from the Bureau in 1983, after 39 years of service; 
Whereas Mrs. Sitter immediately thereafter assumed the positions as the Study Hall and Tutorial Coordinator for Jones Academy, the Library Services Coordinator, and the Director of the critically important Foster Grandparents program at the school, positions she has held to this day; 
Whereas Mrs. Sitter, who is a member of many civic organizations, including the Hartshorne Edgewood United Methodist Church, the Daughters of the American Revolution, and the American Legion Auxiliary, is known throughout the community for her additional work with students, including mentoring, tutoring, and preparation of homework and term assignments; 
Whereas she gained a position as an advocate for the children of Jones Academy and the de facto position of liaison with the local public school in Hartshorne for her work; 
Whereas Mrs. Sitter, who once resided with her family on campus, became a surrogate parent for hundreds of children at Jones Academy; 
Whereas Mrs. Sitter has been described by a colleague as 87 years young, and only 95 pounds, but with 60 years of service to the children of Jones Academy and the people of Hartshorne, the State of Oklahoma, and these United States; and 
Whereas the Bureau of Indian Affairs, recognizing her selfless and outstanding contributions, awarded Mrs. Sitter its Lifetime Achievement Award, presented by Assistant Secretary David Anderson on August 3, 2004: Now, therefore, be it  
 
 That the House of Representatives commends Mrs. Inez Sitter for her outstanding service to the Choctaw Nation of Oklahoma, the State of Oklahoma, and the United States. 
 
